DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1-31-2022 have been fully considered but they are not persuasive.
As to the argument that “the technical solution of S2- 178399 is only applicable to a scenario in which the registration procedure of the UE is completed”; the examiner respectfully disagrees; although, it may be disclosed a scenario in which the registration procedure of the UE is completed”, that does not mean that it is only applicable to that scenario; after registration, such as immediately after registration, the determination will bring the same predictable result of making the same determination about the sessions and updating the desired sessions.
Regarding applicant argument “S2-178399 fails to disclose the AMF determines a V-SMF for the inter PLMN PDU session”; it is noted that the argument is more detailed than the actual claim limitations, the claim language does not recite who has to make the determination and as long as SMF is used a visited network it will read in the claimed limitations.
The rest of the arguments they fall for the same reasons as shown above. The rejection of record stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-7, 16-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SA WG2 Meeting #124; S2-178399; Huawei, HISHicen; OW4h: TS 23.501: Selection of a Target AMF supporting the Network Slices due to UE mobility.

As to claim 1, SA WG2 Meeting #124 discloses a method of updating a Protocol Data Unit (PDU) session, the method being applied to a network-side device (see section 1.2 the method can be performed by the AMF which is the network side), wherein the method comprises: 
after a User Equipment (UE) moves across Public Land Mobile Networks (PLMN) or across systems, determining that the UE has a first PDU session of which an anchor SMF is not in a current PLMN; determining a Session Management Function V-SMF in a Visited Public Land Mobile Network (VPLMN) for the first PDU session, (see section 5.15.x, when UE moves between PLMN’s, when PDU session is successfully established anchor SMF return S-NSSAI back to AMF corresponding to the established PDU sessions; and the determination will bring the same predictable result during or after registration of making the same determination about the sessions and updating the desired sessions); 
and updating the first PDU session by using the anchor SMF (see section 5.15.5.2.1;the AMF updates the UE slice configuration for the PLMN). SA WG2 Meeting #124 does not explicitly disclose V-SMF; however, it would be obvious that the new anchor SMF in another PLMN is equivalent to a V-SMF. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use the above teaching in any SMF since it will bring the same predictable result of updating the network slices for the simple purpose of inter PLMN mobility.
As to claim 2, SA WG2 Meeting #124 discloses the method according to claim 1, further comprising: determining that the UE has a second PDU session of which the SMF is in the current PLMN, updating the second PDU session. (see section 5.15.x, when UE moves between PLMN’s, when PDU session is successfully established anchor SMF return S-NSSAI back to AMF corresponding to the established PDU sessions).
As to claim 3, SA WG2 Meeting #124 discloses the method according to claim 1, further comprising: receiving a registration request of the UE, wherein the registration request carries temporary identifier information of the UE; and judging, according to the temporary identifier information, whether the UE moves across PLMNs or across systems; wherein the temporary identifier information is a Global Unique Temporary Identifier (GUTI) of the UE (see section 1.2 and 5.15.5.2.1; the UE register with 5-GUTI and/or 5G-S-TMSI).
As to claim 5, SA WG2 Meeting #124 discloses the method according to claim 3, wherein judging, according to the temporary identifier information, whether the UE moves across PLMNs or across systems comprises: when the GUTI is a Mapped 5G GUTI, determining that the UE moves across systems (see section 1.2; idle state mobility with 5-GUTI).
As to claim 6, SA WG2 Meeting #124 discloses the method according to claim 1, wherein determining that the UE has the first PDU session of which the anchor SMF is not in the current PLMN, comprises: obtaining an identifier or address of the anchor SMF of the first PDU session, and determining, according to the identifier or address of the anchor SMF, that the anchor SMF of the first PDU session is not in the current PLMN (see section 5.15.5.2.1 and 5.15.x, when UE moves between PLMN’s, when PDU session is successfully established anchor SMF return S-NSSAI back to AMF corresponding to the established PDU sessions); or if the first PDU session is a home routed PDU session and the UE is in the VPLMN, then determining that the anchor SMF of the first PDU session is not in the current PLMN.
As to claim 7, SA WG2 Meeting #124 discloses the method according to claim 1, wherein determining the V-SMF for the first PDU session comprises: selecting the V-SMF based on one or a combination of the following information: Single Network Slice Selection Assistance Information (S-NSSAI) of the first PDU session (see section 5.15.x, when UE moves between PLMN’s, when PDU session is successfully established anchor SMF return S-NSSAI back to AMF corresponding to the established PDU sessions); a Data Network Name (DNN) of the first PDU session; an anchor SMF of the first PDU session.
Regarding claims 16-18 and 20-22, they are the corresponding device claims of method claims 1-3 and 5-7. Therefore, claims 16-18 and 20-22 are rejected for the same reasons as shown above.

Claim 8-10 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over SA WG2 Meeting #124; S2-178399; Huawei, HISHicen; OW4h: TS 23.501: Selection of a Target AMF supporting the Network Slices due to UE mobility in view of 3GPP TS 23.502 V15.0.0.
As to claim 8, SA WG2 Meeting #124 is silent regarding SM context. In an analogous art, 3GPP TS 23.502 V15.0.0 discloses the method according to claim 1, wherein updating the first PDN session by using the V-SMF comprises: sending, to the V-SMF, a request for creating a Session Management (SM) context, so that the V-SMF sends, to an anchor SMF of the first PDU session, a request for updating the SM context (see section 4.3.2.2.1; Request in step 3 indicates "Existing PDU Session" or "Existing Emergency PDU Session" the SMF determines that the request is due to switching between 3GPP access and non-3GPP access or due to handover from EPS. The SMF identifies the existing PDU Session based on the PDU Session ID. In such a case, the SMF does not create a new SM context but instead updates the existing SM context and provides the representation of the updated SM context). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of compatibility with existing standards.
As to claim 9, SA WG2 Meeting #124 is silent regarding SM context. In an analogous art, 3GPP TS 23.502 V15.0.0 discloses the method according to claim 5, wherein updating the first PDN session by using the V-SMF comprises: sending, to an existing V-SMF in a context of the UE, a request for releasing the SM context, wherein the existing V-SMF is a default V-SMF (see section 4.3.4.2; Figure 4.3.4.2-1). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of compatibility with existing standards.
As to claim 10, SA WG2 Meeting #124 is silent regarding SM context. In an analogous art, 3GPP TS 23.502 V15.0.0 discloses the method according to claim 2, wherein determining that the UE has the second PDU session of which the SMF is in the current PLMN comprises: obtaining an identifier or address of the anchor SMF of the second PDU session, and determining, according to the identifier or address of the anchor SMF, that the anchor SMF of the second PDU session is in the current PLMN (see section 4.3.2.2.1 ;steps 8-9).; or if the second PDU session is a home routed PDU session and the UE is in the Home Public Land Mobile Network (HPLMN), determining that the anchor SMF is in the current PLMN. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of compatibility with existing standards.
Regarding claims 23-25, they are the corresponding device claims of method claims 8-10. Therefore, claims 23-25 are rejected for the same reasons as shown above.

Allowable Subject Matter
Claims 4 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  SA WG2 Meeting #124 discloses determining that the UE moves across PLMN and using the 5G-GUTI, but fails to disclose determining that the UE moves across PLMNs when a mobile country code (MCC) and a mobile network code (MNC) in the GUTI are different from those in the current PLMN; although, it is known that the combination of mobile country code (MCC) and a mobile network code (MNC) can identify the PLMN, an additional step is still missing to track the change/difference to make the determination and doing the determination this specific way would not be obvious to one of the ordinary skills in the art would unless hindsight reasoning is use.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647